DETAILED ACTION
This office action is in response to Applicant Arguments/Remarks filed on 03/14/2022. This action is made Final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
In the Remarks, the Applicant argued that the combination of Schnell and Matsubara would have not been obvious because Schnell doesn’t suggest to turn on/off a maintenance minder based engine RPM but rather based on engine load. The teaching of Matsubara doesn’t cure the deficiency but rather suggest to measure engine RPM to determine a sufficient engine speed for the internal combustion engine to take over the necessary loads to continue propulsion of the vehicle. Matsubara doesn’t explicitly disclose to measure engine RPM for any other purposes (Remarks, page 8 – 9).
Examiner respectfully disagreed with the argument.
Examiner would like to direct Applicant’s attention to a point that Schnell doesn’t particularly teach to turn on/off the maintenance minder (e.g. a timer/clock) based on engine load. Schnell specifically describes in [Par. 0036] that “a timer or clock may start when the engine 10 is running and may stop when the engine 10 stop.” This is interpreted as the timer/clock is turned on/off based on engine state. By doing this, the total operating hours of the engine would be recorded correctly for maintenance reminder purposes. In one embodiment, Schnell suggests that the engine state could be determined based on engine load. Note that, the group of machines recited in the teaching of Schnell could refer to all-terrain vehicles [Par, 0014]. In a same field of endeavor, Matsubara suggests that an operating state of an engine would be determined based on speed of the engine (engine RPM), as 22 is performed as follows through cooperative control of the HVECU70, the engine ECU 24, and the motor ECU 40… when the rotation speed Ne of the engine22 becomes equal to or higher than a predetermined rotation speed (for example, 500 rpm, 600 rpm,700 rpm, or the like), the operation (fuel injection control, ignition control, and the like) of the engine 22 starts.” Therefore, as even admitted by the Applicant that an engine would be running without translate any output into power or load, by incorporate the teaching of Matsubara to determining the engine state by engine RPM, it allows the timer/clock to accurately records operating hours of the engine when it is running. 

	For the reason described above, Applicant’s arguments are not persuasive. Therefore, the previous 103 rejection is sustained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schnell et al (Publication No. US 20150204758 A1; hereafter Schnell) in view of Matsubara et al. (Publication No. US 20180105064 A1; hereafter Matsubara).
Regarding to claim 1, Schnell teaches A method of updating a maintenance minder for a motor vehicle, the motor vehicle including an engine (Fig. 2, “engine 10”) and an electronic ignition system ([Par. 0036], “an ignition signal from an ignition”), based upon a maintenance minder counter in electronic communication with the electronic ignition system reaching a predetermined number of hours of operation of the engine ([Par. 0035], “The fleet management system may provide maintenance reminders in order to provide customized maintenance intervals and extend the life of the engine. The maintenance reminders maybe based on time. For example, the server 200 may compare a time recorded at or by the engine 10 to a predetermine maintenance interval”), comprising the steps of:

	detecting an ON/OFF status of an ignition switch that is part of the electronic ignition system; ([Par. 0036], “the start and stop of the timer or clock may be based on another parameter that indicates the engine is running, such as based on a start or stop of a crankshaft turning, when fuel is flowing to an injection system or from a fuel tank, etc.” wherein the “crankshaft turning reads on the “ignition switch”)

providing the ON/OFF status and engine state to the maintenance minder counter; ([Par. 0036], “example, an engine 10 may track the run time of the engine 10, or a run time of the engine 10 since a reset condition (such as since a past maintenance action). A timer or clock may start when the engine 10 is running and may stop when the engine 10 stops. The start and stop of the timer or clock may be based on an ignition sensor or an ignition signal from an ignition. Additionally or
alternatively, the start and stop of the timer or clock may be based on another parameter that indicates the engine is running, such as based on a start or stop of a crankshaft turning” wherein “the timer or clock” reads on the “maintenance minder counter.” This is interpreted as the timer or clock could receive signals indicating the ignition on/off status and engine status information via sensors, the clock or timer will start when the ignition status is on and the engine status indicating the engine is running); and 

activating the maintenance minder counter if the ON/OFF status is ON and the engine state that indicates the engine is running. ([Par. 0036], “example, an engine 10 may track the run time of the engine 10, or a run time of the engine 10 since a reset condition (such as since a past maintenance action). A timer or clock may start when the engine 10 is running and may stop when the engine 10 stops. The start and stop of the timer or clock may be based on an ignition sensor or an ignition signal from an ignition. Additionally or alternatively, the start and stop of the timer or clock may be based on another parameter that indicates the engine is running, such as based on a start or stop of a crankshaft turning” wherein “the timer or clock” reads on the “maintenance minder counter.” This is interpreted as the timer or clock could receive signals indicating the ignition on/off status and engine status information via sensors, the clock or timer will start when the ignition status is on and the engine status indicating the engine is running);

	Schnell further teaches the start or stop of a clock or timer is based on ignition status and engine status, wherein the engine state can be indicated based on engine load in such when engine load exceeds a predetermined threshold, it indicates the engine is running ([Par. 0036], “A timer or clock may start when the engine 10 is running and may stop when the engine 10 stops … In one example, the start and stop of the timer may depend on a load on the engine. For example, when the load on the engine exceeds a threshold, the timer is started, and when the load on the engine falls below the threshold, the timer is stopped or paused”), but does not explicitly disclose to measure engine rotations per minute (RPM) with a sensor; providing engine state that indicates that engine is on running state if the engine RPM exceeds a predetermined threshold. 

	However, Matsubara teaches measuring engine rotations per minute (RPM) with a sensor; ([Par. 0037], “The engine ECU 24 calculates a rotation speed Ne of the engine 22 based on the crank angle θcr from the crank position sensor 23” wherein it is inherent that the rotation speed of the engine is acquired from sensors in the vehicle.)
providing engine state that indicates that engine is on running state if the engine RPM exceeds a predetermined threshold ([Par. 0050], “when the rotation speed Ne of the engine22 becomes equal to or higher than a predetermined rotation speed (for example, 500 rpm, 600 rpm, 700 rpm, or the like), the operation (fuel injection control, ignition control, and the like) of the engine 22 starts”) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Schnell to incorporate the teaching of Matsubara. The modification would have been obvious because by starting or stopping the maintenance minder timer based on the engine speed that indicates the engine state, it allows the system to accurately start the timer when indicating the engine is running, especially in a case that the engine is running but doesn’t translate its output into load.

Regarding to claim 2, the combination of Schnell and Matsubara teaches the method of claim 1.

Schnell teaches detecting an ON/OFF status of an ignition switch that is part of the electronic ignition system; ([Par. 0036], “the start and stop of the timer or clock may be based on another parameter that indicates the engine is running, such as based on a start or stop of a crankshaft turning, when fuel is flowing to an injection system or from a fuel tank, etc.” wherein the “crankshaft turning reads on the “ignition switch”)

deactivating the maintenance minder counter if the ON/OFF status of the ignition switch is OFF or the engine status is off. ([Par. 0036], “A timer or clock may start when the engine 10 is running and may stop when the engine 10 stops. The start and stop of the timer or clock may be based on an ignition sensor or an ignition signal from an ignition. Additionally or alternatively, the start and stop of the timer or clock may be based on another parameter that indicates the engine is running, such as based on a start or stop of a crankshaft turning … the start and stop of the timer may depend on a load on the engine. For example, when the load on the engine exceeds a threshold, the timer is started, and when the load on the engine falls below the threshold, the timer is stopped or paused” wherein it is interpreted as the timer or clock could turn off when the engine is off and the ignition status is off.)

Schnell further teaches the start or stop of a clock or timer is based on ignition status and engine status, wherein the engine status can be indicated based on engine load in such when engine load is below a predetermined threshold, it indicates the engine is not running ([Par. 0036], “A timer or clock may start when the engine 10 is running and may stop when the engine 10 stops … In one example, the start and stop of the timer may depend on a load on the engine. For example, when the load on the engine exceeds a threshold, the timer is started, and when the load on the engine falls below the threshold, the timer is stopped or paused”), but does not explicitly disclose measuring the engine RPM; providing engine state that indicates that engine is not on running state if the engine RPM is below a predetermined threshold.

However, Matsubara teaches measuring the engine RPM; ([Par. 0037], “The engine ECU 24 calculates a rotation speed Ne of the engine 22 based on the crank angle θcr from the crank position sensor 23” wherein it is inherent that the rotation speed of the engine is acquired from sensors in the vehicle.)
providing engine state that indicates that engine is not on running state if the engine RPM is below a predetermined threshold ([Par. 0050], “when the rotation speed Ne of the engine22 becomes equal to or higher than a predetermined rotation speed (for example, 500 rpm, 600 rpm,700 rpm, or the like), the operation (fuel injection control, ignition control, and the like) of the engine 22 starts” this also can be interpreted as when the rotational speed Ne of the engine is below a predetermined rotation speed, the operation (fuel injection control, ignition control, and the like) of the engine 22 does not start.) 

	The motivation for combining the teaching of Schnell and Matsubara is same as described in claim 1 above. 

Regarding to claim 3, the combination of Schnell and Matsubara teaches the method of claim 2.
Matsubara further teaches the predetermined threshold is between 250 and 750 RPM.
([Par. 0050], “when the rotation speed Ne of the engine 22 becomes equal to or higher than a predetermined rotation speed (for example, 500 rpm, 600 rpm,700 rpm, or the like), the operation (fuel injection control, ignition control, and the like) of the engine 22 starts”)

Regarding to claim 4, the combination of Schnell and Matsubara teaches the method of claim 3.
Matsubara further teaches the predetermined threshold is 500 RPM. ([Par. 0050], “when the rotation speed Ne of the engine 22 becomes equal to or higher than a predetermined rotation speed (for example, 500 rpm, 600 rpm,700 rpm, or the like), the operation (fuel injection control, ignition control, and the like) of the engine 22 starts”).

Regarding to claim 6, Schnell teaches a maintenance minder system for a motor vehicle, the motor vehicle including an engine (Fig. 2, “engine 10”)  and an electronic ignition system ([Par. 0036], “an ignition signal from an ignition”), comprising:  9H1 190878US01 
an electronic control unit (ECU) for controlling the engine in electronic communication with the electronic ignition system (Figure 2, [Par. 0027], “the controller 17 may be an engine control unit (ECU)” ; [Par. 0028 – 0030], “the sensor array 11 may include one or more type of sensors … oil pressure sensors, battery sensor, ignition sensor, a clock, oil quality sensor, oil level sensor, crankshaft position, choke position sensors and throttle position sensor” where it is interpreted as the ECU receives data from the ignition via the “ignition sensor” and the “crankshaft position,” and the ECU controls the “clock” to track the run time of the engine.), the ECU including a processor module (claim 1, “analyzing, using a processor, the load from the sensor data to identify a management function; and generate, using the processor, a message including the management function.” Wherein the “processor” is part of the ECU. The processor executes the timer to track the run time of the engine based on the engine on/off status and load of the engine indicating the engine is running”) and a maintenance minder counter ([Par. 0036], “A timer or clock may start when the engine 10 is running and may stop when the engine 10 stops” wherein the “clock or timer” reads on the “maintenance minder counter”).

wherein the ECU receives an ON/OFF status from the electronic ignition system and engine state from the sensor;  ([Par. 0036], “example, an engine 10 may track the run time of the engine 10, or a run time of the engine 10 since a reset condition (such as since a past maintenance action). A timer or clock may start when the engine 10 is running and may stop when the engine 10 stops. The start and stop of the timer or clock may be based on an ignition sensor or an ignition signal from an ignition. Additionally or alternatively, the start and stop of the timer or clock may be based on another parameter that indicates the engine is running, such as based on a start or stop of a crankshaft turning” wherein “the timer or clock” reads on the “maintenance minder counter.” This is interpreted as the control system could receive signals indicating the ignition on/off status and engine status information via sensors, then control the the clock or timer to start when the ignition status is on and the engine status indicating the engine is running)

	wherein the ECU communicates the ON/OFF status and the engine state to processor module; 
([Par. 0036], “example, an engine 10 may track the run time of the engine 10, or a run time of the engine 10 since a reset condition (such as since a past maintenance action). A timer or clock may start when the engine 10 is running and may stop when the engine 10 stops. The start and stop of the timer or clock may be based on an ignition sensor or an ignition signal from an ignition. Additionally or alternatively, the start and stop of the timer or clock may be based on another parameter that indicates the engine is running, such as based on a start or stop of a crankshaft turning” wherein “the timer or clock” reads on the “maintenance minder counter.” This is interpreted as the control system could receive signals indicating the ignition on/off status and engine status information via sensors, then control the the clock or timer to start when the ignition status is on and the engine status indicating the engine is running)

(claim 1, “analyzing, using a processor, the load from the sensor data to identify a management function; and generate, using the processor, a message including the management function.” Wherein the “processor” is part of the ECU. The processor executes the timer to track the run time of the engine based on the engine on/off status and load of the engine indicating the engine is running. ) and 

wherein the processor module activates the maintenance minder counter if the ON/OFF status is ON and the engine state that indicates the engine is running. ([Par. 0036], “example, an engine 10 may track the run time of the engine 10, or a run time of the engine 10 since a reset condition (such as since a past maintenance action). A timer or clock may start when the engine 10 is running and may stop when the engine 10 stops. The start and stop of the timer or clock may be based on an ignition sensor or an ignition signal from an ignition. Additionally or alternatively, the start and stop of the timer or clock may be based on another parameter that indicates the engine is running, such as based on a start or stop of a crankshaft turning” wherein “the timer or clock” reads on the “maintenance minder counter.” This is interpreted as the timer or clock could receive signals indicating the ignition on/off status and engine status information via sensors, the clock or timer will start when the ignition status is on and the engine status indicating the engine is running);

	Schnell further teaches the start or stop of a clock or timer is based on ignition status and engine status, wherein the engine state can be indicated based on engine load in such when engine load exceeds a predetermined threshold, it indicates the engine is running ([Par. 0036], “A timer or clock may start when the engine 10 is running and may stop when the engine 10 stops … In one example, the start and stop of the timer may depend on a load on the engine. For example, when the load on the engine exceeds a threshold, the timer is started, and when the load on the engine falls below the threshold, the timer is stopped or paused”), but does not explicitly disclose a sensor for measuring engine rotations per minute (RPM) in electronic communication with the ECU; providing engine status that indicates that engine is on running state if the engine RPM exceeds a predetermined threshold. 

	However, Matsubara teaches a sensor for measuring engine rotations per minute (RPM) in electronic communication with the ECU ([Par. 0037], “The engine ECU 24 calculates a rotation speed Ne of the engine 22 based on the crank angle θcr from the crank position sensor 23” wherein it is inherent that the rotation speed of the engine is acquired from sensors in the vehicle.)

providing engine status that indicates that engine is on running state if the engine RPM exceeds a predetermined threshold ([Par. 0050], “when the rotation speed Ne of the engine22 becomes equal to or higher than a predetermined rotation speed (for example, 500 rpm, 600 rpm,700 rpm, or the like), the operation (fuel injection control, ignition control, and the like) of the engine 22 starts”) 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Schnell to incorporate the teaching of Matsubara. The modification would have been obvious because by starting or stopping the maintenance minder timer based on the engine 

Regarding to claim 7, the combination of Schnell and Matsubara teaches the system of claim 6.
Schnell further teaches wherein the processor module deactivates the maintenance minder counter if the ON/OFF status of the ignition switch is OFF. ([Par. 0036], “A timer or clock may start when the engine 10 is running and may stop when the engine 10 stops. The start and stop of the timer or clock may be based on an ignition sensor or an ignition signal from an ignition. Additionally or alternatively, the start and stop of the timer or clock may be based on another parameter that indicates the engine is running, such as based on a start or stop of a crankshaft turning”)

Regarding to claim 8, the combination of Schnell and Matsubara teaches the system of claim 7.
Schnell teaches wherein the processor module deactivates the maintenance minder counter if the engine is not running. ([Par. 0036], “A timer or clock may start when the engine 10 is running and may stop when the engine 10 stops. The start and stop of the timer or clock may be based on an ignition sensor or an ignition signal from an ignition. Additionally or alternatively, the start and stop of the timer or clock may be based on another parameter that indicates the engine is running, such as based on a start or stop of a crankshaft turning … the start and stop of the timer may depend on a load on the engine. For example, when the load on the engine exceeds a threshold, the timer is started, and when the load on the engine falls below the threshold, the timer is stopped or paused” wherein it is interpreted as the timer or clock could turn off when the engine is off and the ignition status is off.)

([Par. 0036], “A timer or clock may start when the engine 10 is running and may stop when the engine 10 stops … In one example, the start and stop of the timer may depend on a load on the engine. For example, when the load on the engine exceeds a threshold, the timer is started, and when the load on the engine falls below the threshold, the timer is stopped or paused”), but does not explicitly disclose providing engine state that indicates that engine is not on running state if the engine RPM is below a predetermined threshold.

However, Matsubara teaches providing engine state that indicates that engine is not on running state if the engine RPM is below a predetermined threshold ([Par. 0050], “when the rotation speed Ne of the engine22 becomes equal to or higher than a predetermined rotation speed (for example, 500 rpm, 600 rpm,700 rpm, or the like), the operation (fuel injection control, ignition control, and the like) of the engine 22 starts” this also can be interpreted as when the rotational speed Ne of the engine is below a predetermined rotation speed, the operation (fuel injection control, ignition control, and the like) of the engine 22 does not start.) 

	The motivation for combining the teaching of Schnell and Matsubara is same as described in claim 6 above. 

Regarding to claim 9, the combination Schnell and Matsubara teaches the system of claim 8.

Matsubara further teaches the predetermined threshold is between 250 and 750 RPM.
([Par. 0050], “when the rotation speed Ne of the engine 22 becomes equal to or higher than a predetermined rotation speed (for example, 500 rpm, 600 rpm,700 rpm, or the like), the operation (fuel injection control, ignition control, and the like) of the engine 22 starts”)


Regarding to claim 10, the combination of Schnell and Matsubara teaches the system of claim 9.
Matsubara further teaches wherein the predetermined threshold is 500 RPM. ([Par. 0050], “when the rotation speed Ne of the engine 22 becomes equal to or higher than a predetermined rotation speed (for example, 500 rpm, 600 rpm,700 rpm, or the like), the operation (fuel injection control, ignition control, and the like) of the engine 22 starts”)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schnell and Matsubara in view of Morita et al. (US Patent No. US 4853859 A; hereafter Morita).
Regarding to claim 5, the combination of Schnell and Matsubara teaches the method of claim 1.
The combination of Schnell and Matsubara teaches to measure the engine RPM using a sensor as described above in claim 1, but does not explicitly disclose wherein the sensor is a tachometer.

	However, Morita teaches wherein the sensor is a tachometer. ([Col. 1, line 14 – 18], “It is well known in the art to provide a mechanical tachometer or in place of it a digital type operation data recording device for sensing and recording r.p.m. and travelling speed of a vehicle with working machine and to manage the vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Schnell and Matsubara to incorporate the teaching of . 
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schnell and Matsubara in view of Ruvio et al. (Publication No. US 20180241584 A1; hereafter Ruvio).
Regarding to claim 11, the combination of Schnell and Matsubara teaches the system of claim 10.
The combination of Schnell and Matsubara teaches the ECU to control the timer or clock to track the run time of the engine as described above, but does not explicitly disclose wherein the ECU and the maintenance minder meter are connected by a CAN bus.

However, Ruvio teaches wherein the ECU and the maintenance minder meter are connected by a CAN bus. ([abstract], “at least one electronic control unit (ECU) connected to a controller area network (CAN) bus, at least one said ECU comprising at least one error counter, by counting errors associated with at least one said ECU”)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Schnell and Matsubara to incorporate the teaching of Ruvio. The modification would have been obvious because by using the CAN bus communication, it allows a quicker data transfer between the ECU and the maintenance minder counter comparing to the traditional analog communication. 
	

Claim 12 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schnell, Matsubara and Ruvio in view of Ghoneim, Youssef (Publication No. US 20170211536 A1; hereafter Ghoneim).
Regarding to claim 12, the combination of Schnell, Matsubara and Ruvio teaches the system of claim 11.
The combination of Schnell, Matsubara and Ruvio teaches the ECU to communicate the on/off status of the electronic ignition system and the engine RPM as described in claim 6 above, but does not explicitly disclose the ECU communicates the ON/OFF status of the electronic ignition system and the engine RPM to the processor 10H1 190878US01module repeatedly at specified interval of time.

However, Ghoneim teaches the ECU communicates the ON/OFF status of the electronic ignition system and the engine RPM to the processor 10H1 190878US01module repeatedly at specified interval of time ([Par. 0022], “Upon detecting occurrence of the first engine crank command (204), e.g., via a point-to-point communication from the body controller 25, the engine controller 15 commands the first buffer 16 to periodically collect engine speed states, e.g., at a rate of one data point each 10 milliseconds (206)”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Schnell, Matsubara and Ruvio to incorporate the teaching of Ghoneim. The modification would have been obvious because by periodically monitoring the engine speed and communicating the engine on/off status to the processor, it allows the maintenance minder counter to accurately track the run time of the engine. 

Regarding to claim 13, the combination of Schnell, Matsubara, Ruvio and Ghoneim teaches the system of claim 12.
Ghoneim further teaches wherein the specified interval of time is 10 milliseconds. ([Par.0022], “Upon detecting occurrence of the first engine crank command (204), e.g., via a point-to-point communication from the body controller 25, the engine controller 15 commands the first buffer 16 to periodically collect engine speed states, e.g., at a rate of one data point each 10 milliseconds (206)”)

Regarding to claim 14, the the combination of Schnell, Matsubara, Ruvio and Ghoneim teaches the system of claim 13. 
Schnell further teaches wherein the ECU provides indicia to an operator when the maintenance minder counter reaches a predetermined level.
([Par. 0035], “compare a time recorded at or by the engine 10 to a predetermine maintenance interval. The time may be tracked or recorded using a clock at the engine 10 or another location”

[Par. 0037], “generate a message or report for display at the mobile device 300 that reminds the user to perform engine maintenance based on the engine run time or number of starts. Example types of maintenance reminders that may be identified, calculated, and/or sent may include an oil change, spark plug replacement”)


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schnell and Matsubara in view of Yamada et al. (English Translation of Publication No. JP 3472434 B2; hereafter Yamada).
Regarding to claim 15, the combination of Schnell and Kees teaches the system of claim 6.
The combination of Schnell and Matsubara teaches the communication between the ECU and the electronic ignition system as described in claim 6 above, but does not explicitly disclose the electronic ignition system comprises: a three-position ignition switch, comprising: an OFF position; an ON position, the ON position enabling power to be supplied to the motor vehicle from a source of electrical energy; and a start position, the engine of the motor vehicle being started when in the start position, the electronic ignition system returning to the ON position after the three-position ignition switch is disengaged.

However, Yamada teaches wherein the electronic ignition system comprises: 	
	a three-position ignition switch [Par. 0007], “the switch for supplying electric power is configured to be switchable in three stages (off position, on position, start position)”, comprising: 
	an OFF position; ([Par. 0007], “off position”)
	an ON position, the ON position enabling power to be supplied to the motor vehicle from a source of electrical energy; ([Par. 0011], “When the ignition switch 17 is in the start position (START) or the ON position (ON), power for driving is supplied from the traveling battery 3 to the traveling motor 1 via the inverter 2, and the electrical battery 6 is used”) and 
	a start position, the engine of the motor vehicle being started when in the start position ([Par. 0042], “When the ignition switch 27 switches from the off position to the start position via the on position, the electric battery 6 supplies electric power to the vehicle body electrical component 5, and the traveling battery 3 supplies electric power to the traveling motor 1. Allows the electric vehicle to run”), the electronic ignition system returning to the ON position after the three-position ignition switch is disengaged ([Par. 0042], “when the ignition switch 27 is returned from the start position to the on position, the electric battery 6 still supplies electric power to the vehicle body electrical components 5, and the traveling battery 3 supplies electric power to the traveling motor 1”)

.

Claim 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schnell in view of Matsubara in further view of Yamada.

Regarding to claim 16, Schnell teaches a maintenance minder counter system, comprising:

an electronic control unit (ECU) for controlling the engine (Figure 2, [Par. 0027], “the controller 17 may be an engine control unit (ECU)”) having a processor module (claim 1, “analyzing, using a processor, the load from the sensor data to identify a management function; and generate, using the processor, a message including the management function.” Wherein the “processor” is part of the ECU. The processor executes the timer to track the run time of the engine based on the engine on/off status and load of the engine indicating the engine is running”) and a maintenance minder counter ([Par. 0036], “A timer or clock may start when the engine 10 is running and may stop when the engine 10 stops” wherein the “clock or timer” reads on the “maintenance minder counter”).

wherein the ECU receives an ON/OFF status from the electronic ignition system and engine state from the sensor;  ([Par. 0036], “example, an engine 10 may track the run time of the engine 10, or a run time of the engine 10 since a reset condition (such as since a past maintenance action). A timer or clock may start when the engine 10 is running and may stop when the engine 10 stops. The start and stop of the timer or clock may be based on an ignition sensor or an ignition signal from an ignition. Additionally or
alternatively, the start and stop of the timer or clock may be based on another parameter that indicates the engine is running, such as based on a start or stop of a crankshaft turning” wherein “the timer or clock” reads on the “maintenance minder counter.” This is interpreted as the timer or clock could receive signals indicating the ignition on/off status and engine status information via sensors, the clock or timer will start when the ignition status is on and the engine status indicating the engine is running)
	wherein the ECU communicates the ON/OFF status and the engine state to processor module; 
([Par. 0036], “example, an engine 10 may track the run time of the engine 10, or a run time of the engine 10 since a reset condition (such as since a past maintenance action). A timer or clock may start when the engine 10 is running and may stop when the engine 10 stops. The start and stop of the timer or clock may be based on an ignition sensor or an ignition signal from an ignition. Additionally or alternatively, the start and stop of the timer or clock may be based on another parameter that indicates the engine is running, such as based on a start or stop of a crankshaft turning” wherein “the timer or clock” reads on the “maintenance minder counter.” This is interpreted as the control system could receive signals indicating the ignition on/off status and engine status information via sensors, then control the the clock or timer to start when the ignition status is on and the engine status indicating the engine is running)

(claim 1, “analyzing, using a processor, the load from the sensor data to identify a management function; and generate, using the processor, a message including the management function.” Wherein the “processor” is part of the ECU. The processor executes the timer to track the run time of the engine based on the engine on/off status and load of the engine indicating the engine is running. ) and 

wherein the processor module activates the maintenance minder counter if the ON/OFF status is ON and the engine state that indicates the engine is running.  ([Par. 0036], “example, an engine 10 may track the run time of the engine 10, or a run time of the engine 10 since a reset condition (such as since a past maintenance action). A timer or clock may start when the engine 10 is running and may stop when the engine 10 stops. The start and stop of the timer or clock may be based on an ignition sensor or an ignition signal from an ignition. Additionally or alternatively, the start and stop of the timer or clock may be based on another parameter that indicates the engine is running, such as based on a start or stop of a crankshaft turning” wherein “the timer or clock” reads on the “maintenance minder counter.” This is interpreted as the timer or clock could receive signals indicating the ignition on/off status and engine status information via sensors, the clock or timer will start when the ignition status is on and the engine status indicating the engine is running);


	Schnell further teaches the start or stop of a clock or timer is based on ignition status and engine status, wherein the engine state can be indicated based on engine load in such when engine load exceeds a predetermined threshold, it indicates the engine is running ([Par. 0036], “A timer or clock may start when the engine 10 is running and may stop when the engine 10 stops … In one example, the start and stop of the timer may depend on a load on the engine. For example, when the load on the engine exceeds a threshold, the timer is started, and when the load on the engine falls below the threshold, the timer is stopped or paused”), but does not explicitly disclose a sensor for measuring engine rotations per minute (RPM) in electronic communication with the ECU; providing engine state that indicates that engine is on running state based on if the engine RPM exceeds a predetermined threshold. 

	However, Matsubara teaches a sensor for measuring engine rotations per minute (RPM) in electronic communication with the ECU ([Par. 0037], “The engine ECU 24 calculates a rotation speed Ne of the engine 22 based on the crank angle θcr from the crank position sensor 23” wherein it is inherent that the rotation speed of the engine is acquired from sensors in the vehicle.)

providing engine state that indicates that engine is on running state based on if the engine RPM exceeds a predetermined threshold ([Par. 0050], “when the rotation speed Ne of the engine22 becomes equal to or higher than a predetermined rotation speed (for example, 500 rpm, 600 rpm,700 rpm, or the like), the operation (fuel injection control, ignition control, and the like) of the engine 22 starts”) 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Schnell to incorporate the teaching of Matsubara. The modification would have been obvious because by starting or stopping the maintenance minder timer based on the engine speed that indicates the engine state, it allows the system to accurately start the timer when indicating the engine is running, especially in a case that the engine is running but doesn’t translate its output into load.


	The combination of Schnell and Matsubara teaches the ECU communicate with the electronic ignition system to activate the timer or clock to track the run time of the engine, but does not explicitly disclose the electronic ignition system comprises: a three-position ignition switch, comprising: an OFF position; an ON position, the ON position enabling power to be supplied to the motor vehicle from a source of electrical energy; and a start position, the engine of the motor vehicle being started when in the start position, the electronic ignition system returning to the ON position after the three-position ignition switch is disengaged.

However, Yamada teaches wherein the electronic ignition system comprises: 	
	a three-position ignition switch [Par. 0007], “the switch for supplying electric power is configured to be switchable in three stages (off position, on position, start position)”, comprising: 
	an OFF position; ([Par. 0007], “off position”)
	an ON position, the ON position enabling power to be supplied to the motor vehicle from a source of electrical energy; ([Par. 0011], “When the ignition switch 17 is in the start position (START) or the ON position (ON), power for driving is supplied from the traveling battery 3 to the traveling motor 1 via the inverter 2, and the electrical battery 6 is used”) and 
	a start position, the engine of the motor vehicle being started when in the start position ([Par. 0042], “When the ignition switch 27 switches from the off position to the start position via the on position, the electric battery 6 supplies electric power to the vehicle body electrical component 5, and the traveling battery 3 supplies electric power to the traveling motor 1. Allows the electric vehicle to run”), the electronic ignition system returning to the ON position after the three-position ignition switch is disengaged ([Par. 0042], “when the ignition switch 27 is returned from the start position to the on position, the electric battery 6 still supplies electric power to the vehicle body electrical components 5, and the traveling battery 3 supplies electric power to the traveling motor 1”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Schnell and Matsubara to incorporate the teaching of Yamada. The modification would have been obvious because by using the three position ignition switch, it effectively allows the power source to gradually supply to the motor and electrical components when the ignition switch switches from off position to start position via the on position.

Regarding to claim 17, the combination of Schnell, Matsubara and Yamada teaches the system of claim 16.
Schnell further teaches wherein the processor module deactivates the maintenance minder counter if the ON/OFF status of the ignition switch is OFF. ([Par. 0036], “A timer or clock may start when the engine 10 is running and may stop when the engine 10 stops. The start and stop of the timer or clock may be based on an ignition sensor or an ignition signal from an ignition. Additionally or alternatively, the start and stop of the timer or clock may be based on another parameter that indicates the engine is running, such as based on a start or stop of a crankshaft turning”)

Regarding to claim 18, the combination of Schnell, Matsubara and Yamada teaches the system of claim 17.
Schnell teaches wherein the processor module deactivates the maintenance minder counter if the engine is not running. ([Par. 0036], “A timer or clock may start when the engine 10 is running and may stop when the engine 10 stops. The start and stop of the timer or clock may be based on an ignition sensor or an ignition signal from an ignition. Additionally or alternatively, the start and stop of the timer or clock may be based on another parameter that indicates the engine is running, such as based on a start or stop of a crankshaft turning … the start and stop of the timer may depend on a load on the engine. For example, when the load on the engine exceeds a threshold, the timer is started, and when the load on the engine falls below the threshold, the timer is stopped or paused” wherein it is interpreted as the timer or clock could turn off when the engine is off and the ignition status is off.)

Schnell further teaches the start or stop of a clock or timer is based on ignition status and engine status, wherein the engine status can be indicated based on engine load in such when engine load is below a predetermined threshold, it indicates the engine is not running ([Par. 0036], “A timer or clock may start when the engine 10 is running and may stop when the engine 10 stops … In one example, the start and stop of the timer may depend on a load on the engine. For example, when the load on the engine exceeds a threshold, the timer is started, and when the load on the engine falls below the threshold, the timer is stopped or paused”), but does not explicitly disclose providing engine status that indicates that engine is not on running state if the engine RPM is below a predetermined threshold.

However, Matsubara teaches providing engine status that indicates that engine is not on running state if the engine RPM is below a predetermined threshold ([Par. 0050], “when the rotation speed Ne of the engine22 becomes equal to or higher than a predetermined rotation speed (for example, 500 rpm, 600 rpm,700 rpm, or the like), the operation (fuel injection control, ignition control, and the like) of the engine 22 starts” this also can be interpreted as when the rotational speed Ne of the engine is below a predetermined rotation speed, the operation (fuel injection control, ignition control, and the like) of the engine 22 does not start.) 

The motivation for combining the teaching of Schnell and Matsubara is same as described in claim 16 above. 

Regarding to claim 19, the combination of Schnell, Matsubara and Yamada teaches the system of claim 18.
However, Matsubara further teaches the predetermined threshold is between 250 and 750 RPM. ([Par. 0050], “when the rotation speed Ne of the engine 22 becomes equal to or higher than a predetermined rotation speed (for example, 500 rpm, 600 rpm,700 rpm, or the like), the operation (fuel injection control, ignition control, and the like) of the engine 22 starts”)



Regarding to claim 20, the combination of Schnell, Matsubara and Yamada teaches the system of claim 19.
Matsubara further teaches wherein the predetermined threshold is 500 RPM. ([Par. 0050], “when the rotation speed Ne of the engine 22 becomes equal to or higher than a predetermined rotation speed (for example, 500 rpm, 600 rpm,700 rpm, or the like), the operation (fuel injection control, ignition control, and the like) of the engine 22 starts”)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320.  The examiner can normally be reached on Monday -Friday 11am - 7pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668